United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-3051
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Derrick Patterson,                      *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: March 6, 2006
                                Filed: March 31, 2006
                                 ___________

Before WOLLMAN, BYE, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.
         Derrick Kim Patterson appeals his conviction for possession with intent to
distribute cocaine base. He argues that the district court1 abused its discretion in
restricting cross-examination of the informant who testified against him. Having
carefully reviewed the record and applicable law in this case, this court concludes
that, even if there were error, it was harmless in light of the overwhelming evidence
supporting the conviction. AFFIRMED. See 8th Cir. R. 47B.
                       _______________________________



      1
      The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota.